Case 1:18-cv-06127-CBA-RML Document 25 Filed 03/19/19 Page 1 of 1 PagelD #: 286

hrkaufman Kaufman

 

ee
From: hrkaufman Kaufman
Sent: Monday, March 18, 2019 8:02 PM
To: Andrew C. Phillips; Shannon B. Timmann; P. C. Elizabeth M. Locke; tom@clarelocke.com;
dan@dasingerlaw.com
Ca Carol A. Schrager
Subject: Fwd: PDFs Morrison Motion to Dismiss- CONFIDENTIAL
Attachments: Notice of Motion 3_18_19 with Cert of Service FINAL.pdf; ATTO0001.htm; Affidavit of

HRK FINAL signed & Notarized with Cert. of Service 03_18_19.pdf; ATT00002.htm; MOL

Signed with Cert of Service 3_18_19.pdf; ATTO0003.htm

Herewith please find all papers (Notice of Motion, Affidavit in Support and Memorandum of Law) in support of

Monica Morrison’s motion to dismiss Mr. Langrick’s defamation counterclaims.
Hardcopies are being sent by overnight to Mr. Phillips.
All best regards. Henry Kaufman

Henry R. Kaufman, P.C.

60 E.42nd St. - 47th FL
New York, NY 10165
212-880-0842
hkaufman@hrkaufman.com
www.hrkaufman.com

 

 

Begin forwarded message:

From: Kate <kkonig@aol.com>

Date: March 18, 2019 at 7:53:08 PM EDT
To: <hkaufman@hrkaufman.com>
Subject: PDFs Morrison
